DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller et al. (Pub. No.: US 2015/0251551 A1).
Regarding claim 1, Mueller discloses a wall-mounted electrical-connector- engaging assembly (see fig. 5A) for axial engagement with an electrical connector (intended use), the electrical-connector-engaging assembly comprising: a wall-surface adapter having front and back faces and attached to a wall over an opening in the wall (see figs. 5A, 5B), the wall-surface adapter back face (507) having a plurality of wire- connection points (807-09) for installation of corresponding plurality of wires, and the wall-surface adapter front face (508) having a plurality of slidably-engaging electrical connection points for engagement in at least an axial direction with the electrical connector; and a back cap (503) surrounding the plurality of wire-connection points and adjacent portions of the corresponding plurality of wires connected thereto, the backcap including a twist lock (510) for installation on the wall-surface adapter.
Regarding claim 2, Mueller discloses the wall- surface adapter is attached to the wall with one or more fasteners (517): The base (501) and adapter (505) can be aligned using channels (516) and protuberances (517), respectively, which mate to position the adapter (505) in the base recess 502 (see paragraph 0023); note pin type fasteners (517) for attaching the wall-surface adapter to the wall via the back cap, as seen in Fig. 5A).
Regarding claim 3, Mueller discloses the wall- surface adapter is attached to the wall through a mounting structure (see: 501, Fig. 5A).
Regarding claim 4, Mueller discloses the wall- surface adapter is attached to the mounting structure with one or more fasteners: (see how the wall-surface adapter (5050 is attached to the mounting structure (501) via protuberances (517) in the back cap (503) and channels 516 in the wail-surface adapter, as further seen in Fig. 5A and 5B).
Regarding claim 6, Mueller discloses the wall- surface adapter has a circular outer surface (511) defining a central axis and includes a plurality of radially-oriented projections on the outer surface, and the twist lock (510) includes a plurality of circumferentially-aligned slots for engagement with corresponding radially-oriented projections when the back cap is turned about the central axis.
Regarding claim 8, Mueller discloses the back cap (503) includes an outer surface configured for non-slip gripping (as an outer surface of the twist lock 510, a part of the back cap, has a non-slip gripping surface).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (Pub. No.: US 2015/0251551 A1).
Mueller discloses the aforementioned limitations, but fails to disclose the material of which the back cap is made of. It would have been obvious to one having ordinary skill in the art to have the back cap being made of polymeric material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960). It would have been obvious to one having ordinary skill in the art to use a back cap being made of polymeric material in Mueller’s system in order to meet the device environmental needs.
                                              Response to Amendment	
Applicant's arguments filed with the amendment on 09/30/2022 have been fully considered but they are not persuasive. The claims do not define structural features that distinguish over prior art: The Examiner disagrees with the Applicant’s argument about Mueller misinterpretation as Mueller discloses the claims features and limitations: Miller discloses a back cap (503) surrounding the plurality of wire-connection points and adjacent portions of the corresponding plurality of wires connected thereto, the backcap including a twist lock (510) for installation on the wall-surface adapter.


Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and 277401   extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.	

                                           Conclusion
 	Claims 5, 7, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to JEAN F DUVERNE whose telephone number is (571)272-2091. The examiner can normally be reached on M-F: 8 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	                   /JEAN F DUVERNE/                     Primary Examiner, Art Unit 2833                                                                                                                                                                                                                   12/14/2022